Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 09/24/2019 is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Response to Amendment
Claims 1-20 are currently pending and among them claims 1, 16, and 19-20 are independent claims and have been amended.
 
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Below are the applicant’s key argument and corresponding examiner response. 
Applicant’s Argument: Particularly, claim 1 has been amended to provide a distinction between "detecting sounds" and "recognizing sounds among the detected sounds". 
Particularly, in rejecting claim 1, the Examiner contends that Barton discloses "a 
processor configured to recognize (detect) at least one target sound among the detected sounds in a monitored environment." By this assertion, the Examiner contends that recognizing sounds and detecting sounds are the same, and thus conflates the definition of recognizing, as recited in claim 1, and detecting, as described in Barton. Such a conflation of the definition appears to be mischaracterization of the language of claim 1, and thus an overly broad interpretation of the element "recognizing at least one target sound among the detected sounds in the monitored environment." 
Applicant respectfully submits that Barton fails to disclose recognition of sounds among detected sounds in a monitored environment.

Examiner Response: Examiner respectfully disagrees with the applicant representative’s simple assumption/misinterpretation of prior arts Barton et al. and Li et al. for the sake of argument. 
Examiner’s office action in rejecting all the claims 1-20 did not contend any limitation based on assumption rather than cited prior art teaching of specific paragraphs with underline key citation for the applicant representative to understand examiner interpretation of the claimed limitation. Further examiner did not anywhere in the claim rejection cited what applicant representative asserting “Examiner contends that recognizing sounds and detecting sounds are the same”. 
The prior art Barton et al. clearly teaches “recognizing at least one target sound among the detected sounds in the monitored environment”. 
Barton et al. teaches how the sounds in the environment are detected and further  recognizing based on analysis of the acoustic  sound in the environment detected by sensor/microphone, in order to provide a notification to an individual with the identified monitoring device based on the detected sound and corresponding detected sound information ([0046] For example, at least some of environmental monitoring devices 110 may include sensors (or sensor devices) that provide sensor data that reflects the environmental conditions in environment 112. Thus, sensors in environmental monitoring devices 110 may indirectly infer information about the operation and/or the performance of optional electronic devices 114 based on the monitored environmental conditions. However, in some embodiments at least some of environmental monitoring devices 110 interact directly with at least some of optional electronic devices 114 (via communication or electrical coupling), thereby facilitating direct measurement of the sensor data, as well as feedback control of these electronic devices by at least some of environmental monitoring devices 110. [0047] The sensor data may be analyzed locally by at least one of environmental monitoring devices 110 and/or remotely by archive device 116. [0052] As noted previously, the environmental condition monitored by one or more environmental monitoring devices 110 may include the presence of an alarm sounding. For example, when an alarm device (such as a smoke detector, a carbon-monoxide detector, a dual smoke detector and carbon-monoxide detector, a car alarm, a burglar alarm and/or another alarm) is activated and sounds an audible acoustic alert or alarm, one of environmental monitoring devices 110 may detect the sound (such as based on time-domain or frequency-domain information in temporal audio samples of the sound received by a microphone) and provide the notification to the individual. (For example, the sound may include a temporal 3 acoustic pattern, with a beep, pause and an alarm pattern or signal,… determine an acoustic characteristic of environment 112, and/or provide contacts and contact information where notifications are sent… Note that the acoustic characteristic may include: …a detection threshold for the given one of environmental monitoring devices 110 at its current location to use when determining if the alarm device is activated; and/or an acoustic transfer function (such as an amplitude and/or phase as a function of frequency) or an acoustic profile (such as an acoustic latency or a delay of an echo) of environment 112 proximate to the alarm device and the given one of environmental monitoring devices 110 (Examiner note: It is clear from the above teaching, that a detected sound, is analyzed and recognized based on the sound characteristics (i.e. detection threshold, acoustic profile, etc.) to identify the specific monitoring device corresponding the detected sound, and its corresponding environmental condition among plurality of the monitoring devices and its corresponding sound characteristics in the environment.). [0058] Furthermore, the computer receives, from the environmental monitoring device, legacy-device information (operation 216) specifying whether the legacy device was detected and a type of legacy device identified (such as a smoke detector) based on the monitored sound. [0080] Alternatively or additionally, the environmental condition may include: breaking glass, forced entry, discharge of a firearm, a scream, a cry for help, possible domestic violence, a possible criminal act, and/or a sound that is unusual or abnormal in the environment, or which may indicate an emergency situation.).
Eventhough Barton et al. did not explicitly provide detail analysis of sound comparison (Which taught by Li et al.), however, it is clear from the above citation that sounds in the environment are detected by microphone which are then analyzed in order to recognize and/or determined the sound based on analysis and/or comparison and its corresponding device, notification/feedback. 
Therefore, the mere amendment of “detecting sounds in a monitored environment” (which already taught by the previous citation of the Barton et al.  in the rejection of the independent claims 1, 16 and 19-20), do not make the claims to overcome the past rejection and thus all rejection remain same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-2, 4-8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al.(US 2016/0110085 A1) in view of Li et al.(US 2020/0296510 A1).

Regarding Claims 1, 16, and 18, Barton et al. teach: A computing device for controlling a user interface of the computing device, the computing device comprising a processor configured to: detecting sounds in a monitored environment ([0052] …one of environmental monitoring devices 110 may detect the sound (such as based on time-domain or frequency-domain information in temporal audio samples of the sound received by a microphone) and provide the notification to the individual.); recognize (recognize and/or determine sounds of  acoustic alert or alarm) at least one target sound (such as a smoke detector, a carbon-monoxide detector, a dual smoke detector and carbon-monoxide detector, a car alarm, a burglar alarm and/or another alarm) among the detected sounds in a monitored environment ([0052] As noted previously, the environmental condition monitored by one or more environmental monitoring devices 110 may include the presence of an alarm sounding. For example, when an alarm device (such as a smoke detector, a carbon-monoxide detector, a dual smoke detector and carbon-monoxide detector, a car alarm, a burglar alarm and/or another alarm) is activated and sounds an audible acoustic alert or alarm, one of environmental monitoring devices 110 may detect the sound (such as based on time-domain or frequency-domain information in temporal audio samples of the sound received by a microphone) and provide the notification to the individual. [0058] Furthermore, the computer receives, from the environmental monitoring device, legacy-device information (operation 216) specifying whether the legacy device was detected and a type of legacy device identified (such as a smoke detector) based on the monitored sound.); for at least one of the recognized target sounds, determine an operating mode of the computing device that is associated with the at least one recognized target sound ([0051] For example, based on the analyzed sensor data feedback about the operation of one or more of optional electronic devices 114 (such as a legacy electronic device) may be provided by one or more of environmental monitoring devices 110 on displays, using speakers and, more generally, on physiological output devices that provide sensory information (such as lighting or an illumination pattern).[0058] Furthermore, the computer receives, from the environmental monitoring device, legacy-device information (operation 216) specifying whether the legacy device was detected and a type of legacy device identified (such as a smoke detector) based on the monitored sound. [0080] As noted previously, the environmental condition may be associated with operation of a legacy electronic device in the external environment. (However, in some embodiments the environmental condition is associated with operation of an electronic device that the environmental monitoring device can communicate with directly, e.g., using electrical or wireless communication.) Note that the legacy electronic device may include: a smoke detector, a carbon-monoxide detector, a dual smoke detector and carbon-monoxide detector, a burglar alarm, and/or a car alarm. Alternatively or additionally, the environmental condition may include: breaking glass, forced entry, discharge of a firearm, a scream, a cry for help, possible domestic violence, a possible criminal act, and/or a sound that is unusual or abnormal in the environment, or which may indicate an emergency situation.); and output content (a user interface , i.e. Fig.12 User interface 1200 displays content i.e. icon, notification 1210 etc.), via the user interface of the computing device, that is associated with the operating mode ( [0079] During operation, the electronic device receives, from the computer, a message with a notification (operation 1110) based on an environmental condition in an external environment that includes the environmental monitoring device and an audio recording of sounds associated with the environmental condition. For example, an alarm may be sounding in the external environment, and the environmental monitoring device may provide a notification about the alarm and an audio recording of the sound of the alarm (or a link to a location of the audio recording) to the computer. In response, the computer may access registered-device information specifying the electronic device. For example, the registered-device information, which may be predefined by an owner or user of the environmental monitoring device, may specify the electronic device. [0081] Then, the electronic device may provide a user interface (operation 1112) that indicates the notification, where the user interface includes: an audio icon for playing the audio recording when the audio icon is activated, an emergency-services icon for contacting emergency services when the emergency-services icon is activated, and a false-alarm icon for indicating that the environmental condition is a false positive when the false-alarm icon is activated.  [0082] Note that the user of the environmental monitoring device may or may not be different than the user of the electronic device. In particular, when the computer receives the notification, the computer may first attempt to contact or alert (i.e., to send the message to) the owner or user of the environmental monitoring device.), wherein the content prompts (Fig.12, notification 1210, “Take Action Immediately”) a user of the computing device to perform an action (“Take Action Immediately”) using an input device (ICON. i.e. Call 911, False Alarm, etc.) of the computing device to instruct the computing device to control a controllable device in the monitored environment in response to the recognition of the at least one target sound ([0081] Then, the electronic device may provide a user interface (operation 1112) that indicates the notification, where the user interface includes: an audio icon for playing the audio recording when the audio icon is activated, an emergency-services icon for contacting emergency services when the emergency-services icon is activated, and a false-alarm icon for indicating that the environmental condition is a false positive when the false-alarm icon is activated. For example, the message may include instructions for the user interface, or information that the electronic device or an application executing on the electronic device can use to generate and display the user interface (either or both of which are sometimes referred to as `user-interface information`). Thus, the user interface may be specified by the computer in the message, e.g., the message may include instructions for the user interface, or the message may include information that is used by the electronic device to generate the user interface. Moreover, the message may include the audio recording or may include a link to a location (such as a hypertext link) of the audio recording (i.e., where the audio recording can be accessed when the link is activated). [0083] If the user of the electronic device activates the audio icon, the audio recording may be played. For example, the electronic device may playback the audio recording embedded in the message, or the electronic device may access the audio recording at the location specified in the message and then may play it back to the user of the electronic device. Moreover, if the user of the electronic device activates the emergency-services icon, the electronic device may contact emergency services. In particular, a 911 dispatcher may be called and/or a Short Message Service message may be sent to the emergency services. Furthermore, if the user of the electronic device activates the false-alarm icon, the electronic device may alert the computer that the notification is a false alarm or a false positive.  [0084] In some embodiments, electronic device optionally performs one or more additional operations (1114). For example, the electronic device may receive information (which is sometimes referred to as `user activation`) about one or more icons activated by the user of electronic device (such as activation of the audio icon, the emergency-services icon and/or the false-alarm icon). Then, the electronic device may provide this information (which is sometimes referred to as `feedback`) to the computer. In response, the computer may provide an instruction to the environmental monitoring device to discontinue the notification for this environmental condition and, if the environmental monitoring device can electrically or wirelessly communicate with an activated alarm device, the environmental monitoring device may instruct the alarm device to discontinue an alarm (if the alarm is being output).).
Barton et al. however do not explicitly teach: compare detected sounds in a monitored environment to sound models stored in a memory of the computing device, wherein the sound models correspond to one or more target sounds and are generated using machine learning, wherein each sound model comprises parameters generated by processing a detected sound class, wherein said parameters characterise said sound class.
Li et al. teach: compare the detected sounds in the monitored environment to sound models stored in a memory of the computing device ([0039] In one embodiment, as shown in FIG. 1B, the interface component 132 can be configured to receive the digitized signal 124 of the captured ambient sound 122 from the microphone 105. In other embodiments, the interface component 132 can also be configured to receive an analog signal (e.g., a 1 to 5 volt signal direct current signal, not shown) of the captured ambient sound 122 from the microphone 105 and digitize the analog signal before providing the digitized signal 124 to the analysis component 134 for further processing. [0040] As shown in FIG. 1B, the analysis component 134 can be configured to determine whether the digitized signal 124 includes a signal profile that matches the sound signature of one of the sound models 110 stored in the memory 108. [0041] Upon identifying the digitized signal 124 of the captured ambient sound 122 matches at least one sound model 110, the analysis component 134 can be configured to indicate such matching and provide, for example, a sound identification (shown in FIG. 1B as “sound ID 126” to the control component 136 for further processing.), wherein the sound models correspond to one or more target sounds (captured sound 123 corresponding sound ID 126′ ) and are generated using machine learning ([0050] As shown in FIG. 4, the model developer 130 can be configured to identify sound signatures based on training datasets 121 having captured sound 123 and corresponding sound identifications (shown in FIG. 4 as “sound ID 126′) using a “neural network” or “artificial neural network” configured to “learn” or progressively improve performance of tasks by studying known examples. ), wherein each sound model comprises parameters (sound signature(s) of the sound ) generated by processing a detected sound class (identification of a known sound), wherein said parameters characterise said sound class ([0029] A sound device can then analyze the digital sound signal to determine whether the digital sound signal contains one or more signal profiles that match sound signatures in one or more sound models. [0036] The sound models 110 can individually include an identification of a known sound, one or more corresponding sound signature(s) of the sound, and one or more corresponding actions. For instance, one example sound model can identify a sound of an approaching vehicle. Another example sound model can identify a sound of an emergency siren or an alarm. A further example sound model can identify human speech. Example sound signatures can include values, value ranges, or patterns of frequency, frequency distribution, sound amplitude at frequency bands, frequency/amplitude variations (e.g., repetitions, attenuations, etc.), and/or other suitable parameters of the corresponding sound. [0037] In certain implementations, a model developer 130 (shown in FIG. 4) can be configured to develop the sound signatures from a training dataset. For instance, a sample sound (e.g., a sound from an approaching vehicle) can be captured using one or more microphones and then digitized using an ADC into a training dataset. Thus, for each training dataset, a mean vector and corresponding most important eigenvectors together can represent a sound signature of the sound of the approaching vehicle. In other implementations, the model developer 130 can be configured to identify sound signatures based on training datasets using a “neural network” or “artificial neural network” configured to “learn” or progressively improve performance of tasks by studying known examples, as described in more detail below with reference to FIG. 4. [0040] In one embodiment, the signal profile can include one or more of a range of frequency, a pattern of frequency, a range of frequency distribution, or a pattern of frequency distribution of the captured ambient sound 122. In other embodiments, the signal profile can include other suitable parameters of the captured ambient sound 122. For example, the analysis component 134 can be configured to compare a spectrum vector of the digitized signal 124 against the mean vector of one of the sound models 110.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Barton et al. to include the teaching of Li et al. above in order to analyze captured digital sound signal to determine whether the digital sound signal contains one or more signal profiles that match sound signatures in one or more sound models.).

Regarding Claim 2, Barton et al. teach: The computing device of claim 1, wherein the user interface is a speaker coupled to said processor and the input device is a microphone of the computing device, and the content is an audio message (See rejection of claim 1 and [0051] For example, based on the analyzed sensor data feedback about the operation of one or more of optional electronic devices 114 (such as a legacy electronic device) may be provided by one or more of environmental monitoring devices 110 on displays, using speakers and, more generally, on physiological output devices that provide sensory information (such as lighting or an illumination pattern). [0052] For example, when an alarm device (such as a smoke detector, a carbon-monoxide detector, a dual smoke detector and carbon-monoxide detector, a car alarm, a burglar alarm and/or another alarm) is activated and sounds an audible acoustic alert or alarm, one of environmental monitoring devices 110 may detect the sound (such as based on time-domain or frequency-domain information in temporal audio samples of the sound received by a microphone) and provide the notification to the individual. [0079] During operation, the electronic device receives, from the computer, a message with a notification (operation 1110) based on an environmental condition in an external environment that includes the environmental monitoring device and an audio recording of sounds associated with the environmental condition.).

Regarding Claim 4, Barton et al. teach: The computing device of claim 1, wherein the user interface is a display coupled to said processor and the content comprises at least one user selectable element (ICON) (See Fig.12).

Regarding Claim 5, Barton et al. teach:  The computing device of claim 4, wherein the processor is configured to: detect selection of the at least one user selectable element; and control the controllable device in response to said selection ([0084] For example, the electronic device may receive information (which is sometimes referred to as `user activation`) about one or more icons activated by the user of electronic device (such as activation of the audio icon, the emergency-services icon and/or the false-alarm icon). Then, the electronic device may provide this information (which is sometimes referred to as `feedback`) to the computer. In response, the computer may provide an instruction to the environmental monitoring device to discontinue the notification for this environmental condition and, if the environmental monitoring device can electrically or wirelessly communicate with an activated alarm device, the environmental monitoring device may instruct the alarm device to discontinue an alarm (if the alarm is being output).).

Regarding Claims 6 and 17, Barton et al. teach:  The computing device of claim 1, wherein the at least one target sound is a non-verbal sound (Alarm, See [0052] of rejection of claim 1).

Regarding Claim 7, Barton et al. teach:  The computing device of claim 1, wherein the at least one target sound is one of a breaking glass sound, a smoke alarm sound, and a baby cry sound ([0080] Note that the legacy electronic device may include: a smoke detector, a carbon-monoxide detector, a dual smoke detector and carbon-monoxide detector, a burglar alarm, and/or a car alarm. Alternatively, or additionally, the environmental condition may include: breaking glass, forced entry, discharge of a firearm, a scream, a cry for help, possible domestic violence, a possible criminal act, and/or a sound that is unusual or abnormal in the environment, or which may indicate an emergency situation.).

Regarding Claim 8, Barton et al. teach:  The computing device of claim 1, wherein the content prompts a user of the computing device to perform an action using an input device of the computing device to instruct the computing device to control a remote alarm device in the monitored environment to output an audible alarm (See Fig.4 and rejection of claim 1).

Regarding Claim 10, Barton et al. teach: The computing device of claim 1, wherein the content prompts a user of the computing device to perform an action using an input device of the computing device to instruct the computing device to control a door lock of a door in the monitored environment ([0053] In some embodiments, a regulator device (such as one of optional electronic devices 114, e.g., a thermostat, a humidifier, a space heater, an air purifier, a ventilator device, a fan, a motor, a window opener, a door opener, an access-control device for the environment, etc.) that regulates an environmental condition is modified based on a comparison of the sensor data and a target value of the environmental condition in environment 112. For example, one of environmental monitoring devices 110 may provide a control signal to the regulator device to modify an environmental condition.).

Regarding Claim 12, Barton et al. teach:   The computing device of claim 1, wherein the processor is coupled to a microphone and the processor is configured to: receive, via the microphone, an audio signal of audio in the monitored environment; and process the audio signal to recognize the at least one target sound (See rejection of claim 1 specifically [0052] As noted previously, the environmental condition monitored by one or more environmental monitoring devices 110 may include the presence of an alarm sounding. For example, when an alarm device (such as a smoke detector, a carbon-monoxide detector, a dual smoke detector and carbon-monoxide detector, a car alarm, a burglar alarm and/or another alarm) is activated and sounds an audible acoustic alert or alarm, one of environmental monitoring devices 110 may detect the sound (such as based on time-domain or frequency-domain information in temporal audio samples of the sound received by a microphone) and provide the notification to the individual.).

Regarding Claim 13, Barton et al. teach:   The computing device of claim 1, wherein the computing device comprises a communications interface and the processor is configured to: receive, via said communications interface, a message from a remote computing device in the monitored environment; and recognize the at least one target sound based on receipt of said message (See rejection of claim 1, specifically, [0079] During operation, the electronic device receives, from the computer, a message with a notification (operation 1110) based on an environmental condition in an external environment that includes the environmental monitoring device and an audio recording of sounds associated with the environmental condition. [0080] As noted previously, the environmental condition may be associated with operation of a legacy electronic device in the external environment. However, in some embodiments the environmental condition is associated with operation of an electronic device that the environmental monitoring device can communicate with directly, e.g., using electrical or wireless communication.).

Regarding Claim 14, Barton et al. teach:   The computing device of claim 1, wherein the content additionally prompts a user of the computing device to perform an action using an input device of the computing device to initiate a call to a remote computing device in response to the recognition of the at least one target sound (See Fig.12, “Call 911” and rejection of claim 1 and [0083] If the user of the electronic device activates the audio icon, the audio recording may be played. For example, the electronic device may playback the audio recording embedded in the message, or the electronic device may access the audio recording at the location specified in the message and then may play it back to the user of the electronic device. Moreover, if the user of the electronic device activates the emergency-services icon, the electronic device may contact emergency services. In particular, a 911 dispatcher may be called and/or a Short Message Service message may be sent to the emergency services. Furthermore, if the user of the electronic device activates the false-alarm icon, the electronic device may alert the computer that the notification is a false alarm or a false positive.).

Regarding Claims 19 and 20, Barton et al. teach:   A computing device comprising a processor configured to: recognize at least one target sound among the detected sounds in a monitored environment; for at least one of the recognized target sounds, determine an operating mode of the computing device that is associated with the at least one recognized target sound (See Barton et al. teaching in rejection of Claim 1); and launch an application installed on the computing device, wherein the application is associated with the operating mode determined for the at least one recognized target sound ([0079] During operation, the electronic device receives, from the computer, a message with a notification (operation 1110) based on an environmental condition in an external environment that includes the environmental monitoring device and an audio recording of sounds associated with the environmental condition. For example, an alarm may be sounding in the external environment, and the environmental monitoring device may provide a notification about the alarm and an audio recording of the sound of the alarm (or a link to a location of the audio recording) to the computer. In response, the computer may access registered-device information specifying the electronic device. For example, the registered-device information, which may be predefined by an owner or user of the environmental monitoring device, may specify the electronic device. [0080] As noted previously, the environmental condition may be associated with operation of a legacy electronic device in the external environment. However, in some embodiments the environmental condition is associated with operation of an electronic device that the environmental monitoring device can communicate with directly, e.g., using electrical or wireless communication. [0081] Then, the electronic device may provide a user interface (operation 1112) that indicates the notification, where the user interface includes: an audio icon for playing the audio recording when the audio icon is activated, an emergency-services icon for contacting emergency services when the emergency-services icon is activated, and a false-alarm icon for indicating that the environmental condition is a false positive when the false-alarm icon is activated.).
Barton et al. however do not explicitly teach: compare detected sounds in a monitored environment to one or more sound models stored in a memory of the computing device, wherein the sound models correspond to one or more target sounds and are generated using machine learning, wherein each sound model comprises parameters generated by processing a detected sound class, wherein said parameters characterise said sound class.
Li et al. teach: compare detected sounds in a monitored environment to one or more sound models stored in a memory of the computing device ([0039] In one embodiment, as shown in FIG. 1B, the interface component 132 can be configured to receive the digitized signal 124 of the captured ambient sound 122 from the microphone 105. In other embodiments, the interface component 132 can also be configured to receive an analog signal (e.g., a 1 to 5 volt signal direct current signal, not shown) of the captured ambient sound 122 from the microphone 105 and digitize the analog signal before providing the digitized signal 124 to the analysis component 134 for further processing. [0040] As shown in FIG. 1B, the analysis component 134 can be configured to determine whether the digitized signal 124 includes a signal profile that matches the sound signature of one of the sound models 110 stored in the memory 108. [0041] Upon identifying the digitized signal 124 of the captured ambient sound 122 matches at least one sound model 110, the analysis component 134 can be configured to indicate such matching and provide, for example, a sound identification (shown in FIG. 1B as “sound ID 126” to the control component 136 for further processing.), wherein the sound models correspond to one or more target sounds (captured sound 123 corresponding sound ID 126′ ) and are generated using machine learning ([0050] As shown in FIG. 4, the model developer 130 can be configured to identify sound signatures based on training datasets 121 having captured sound 123 and corresponding sound identifications (shown in FIG. 4 as “sound ID 126′) using a “neural network” or “artificial neural network” configured to “learn” or progressively improve performance of tasks by studying known examples. ), wherein each sound model comprises parameters (sound signature(s) of the sound ) generated by processing a detected sound class (identification of a known sound), wherein said parameters characterise said sound class ([0029] A sound device can then analyze the digital sound signal to determine whether the digital sound signal contains one or more signal profiles that match sound signatures in one or more sound models. [0036] The sound models 110 can individually include an identification of a known sound, one or more corresponding sound signature(s) of the sound, and one or more corresponding actions. For instance, one example sound model can identify a sound of an approaching vehicle. Another example sound model can identify a sound of an emergency siren or an alarm. A further example sound model can identify human speech. Example sound signatures can include values, value ranges, or patterns of frequency, frequency distribution, sound amplitude at frequency bands, frequency/amplitude variations (e.g., repetitions, attenuations, etc.), and/or other suitable parameters of the corresponding sound. [0037] In certain implementations, a model developer 130 (shown in FIG. 4) can be configured to develop the sound signatures from a training dataset. For instance, a sample sound (e.g., a sound from an approaching vehicle) can be captured using one or more microphones and then digitized using an ADC into a training dataset. Thus, for each training dataset, a mean vector and corresponding most important eigenvectors together can represent a sound signature of the sound of the approaching vehicle. In other implementations, the model developer 130 can be configured to identify sound signatures based on training datasets using a “neural network” or “artificial neural network” configured to “learn” or progressively improve performance of tasks by studying known examples, as described in more detail below with reference to FIG. 4. [0040] In one embodiment, the signal profile can include one or more of a range of frequency, a pattern of frequency, a range of frequency distribution, or a pattern of frequency distribution of the captured ambient sound 122. In other embodiments, the signal profile can include other suitable parameters of the captured ambient sound 122. For example, the analysis component 134 can be configured to compare a spectrum vector of the digitized signal 124 against the mean vector of one of the sound models 110.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Barton et al. to include the teaching of Li et al. above in order to analyze captured digital sound signal to determine whether the digital sound signal contains one or more signal profiles that match sound signatures in one or more sound models.).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. in view of Li et al. further in view of Douglas et al. (US 10649727 B1).

Regarding Claim 3, Barton et al. teach:  control the controllable device in response to receiving said instruction ([0052] …one of environmental monitoring devices 110 may detect the sound (such as based on time-domain or frequency-domain information in temporal audio samples of the sound received by a microphone) and provide the notification to the individual. [0082] Note that the user of the environmental monitoring device may or may not be different than the user of the electronic device. [0084] For example, the electronic device may receive information (which is sometimes referred to as `user activation`) about one or more icons activated by the user of electronic device (such as activation of the audio icon, the emergency-services icon and/or the false-alarm icon). Then, the electronic device may provide this information (which is sometimes referred to as `feedback`) to the computer. In response, the computer may provide an instruction to the environmental monitoring device to discontinue the notification for this environmental condition and, if the environmental monitoring device can electrically or wirelessly communicate with an activated alarm device, the environmental monitoring device may instruct the alarm device to discontinue an alarm (if the alarm is being output).).
Li et al. teach: receive via the microphone ambient sound and an instruction to notify the user when the captured sound matches with the pre-stored sound ([0029] In certain embodiments, an ambient sound can be captured using a microphone. The ambient sound can then be digitized into a digital sound signal. A sound device can then analyze the digital sound signal to determine whether the digital sound signal contains one or more signal profiles that match sound signatures in one or more sound models. [0036] The sound models 110 can individually include an identification of a known sound, one or more corresponding sound signature(s) of the sound, and one or more corresponding actions. For instance, one example sound model can identify a sound of an approaching vehicle. Another example sound model can identify a sound of an emergency siren or an alarm. A further example sound model can identify human speech. Example sound signatures can include values, value ranges, or patterns of frequency, frequency distribution, sound amplitude at frequency bands, frequency/amplitude variations (e.g., repetitions, attenuations, etc.), and/or other suitable parameters of the corresponding sound. [0042] In response to determining that the captured ambient sound 122 does not include human speech, the control component 136 can be configured to identify one or more known sounds and select for playback a preconfigured message corresponding to the detected known sounds. For example, as shown in FIG. 1C, upon determining that the identified sound is a siren 114 from an ambulance 112, the control component 136 can be configured to instruct the speaker 106 to select a preset message 140, such as “Watch out for ambulance.” In another example, as shown in FIG. 1D, upon determining that the identified sound is a vehicle sound 118 of an approaching vehicle 116, the control component 136 can be configured to instruct the speaker 106 to select a preset message 140, such as “Vehicle approaching.”).
Barton et al. in view of Li et al. however do not explicitly teach: receive via the microphone an instruction from the user to control the controllable device and control the controllable device in response to receiving said instruction.
Douglas et al. teach: receive via the microphone an instruction (command) from the user to control the controllable device and control the controllable device in response to receiving said instruction (Col 21, line 63 to Col 22, line 57, An audio capture component, such as a microphone 110 of the device 102, or another device, captures audio 900 corresponding to a spoken utterance. For example, the device may convert audio 900 into audio data, and process the audio data with the wake word component 120 to determine whether human sound is detected, and if so, if the audio data comprising human sound matches an audio signature and/or model corresponding to a particular keyword. In still other embodiments, Hidden Markov Model (HMM) or Gaussian Mixture Model (GMM) techniques may be applied to compare the audio input to one or more acoustic models in human sound storage, which acoustic models may include models corresponding to human sound, noise (such as environmental noise or background noise), or silence. A spoken utterance in the audio data is input to a processor configured to perform ASR which then interprets the utterance based on the similarity between the utterance and pre-established language models 954 stored in an ASR model knowledge base (ASR Models Storage 952). For example, the ASR process may compare the input audio data with models for sounds (e.g., subword units or phonemes) and sequences of sounds to identify words that match the sequence of sounds spoken in the utterance of the audio data. Instead, incoming audio (or audio data) is analyzed to determine if specific characteristics of the audio match preconfigured acoustic waveforms, audio signatures, or other data to determine if the incoming audio "matches" stored audio data corresponding to a keyword. Thus, the wake word component 120 may compare audio data to stored models or data to detect a wake word. Col 29, lines 1-52, FIG. 10 illustrates a conceptual diagram of components of a speech processing system 126 associating audio output commands with multiple devices, including a command processor 907 configured to generate a command that the selected device uses to respond to a user utterance. For instance, the intent for a command "play Song A" may be routed to a music domain speechlet 144, which controls generation of directive data for sending to devices for outputting audio corresponding to songs. For example, the domain speechlets 144 may include a third party skills domain speechlet 144, which may handle intents associated with gaming, productivity, etc., a music domain speechlet 144, which may handle intents associated with music play requests (e.g., Amazon Music, Pandora, Spotify, iHeart, etc.), and/or an information domain speechlet 144, which may handle requests for information associated, for example, with the status of a particular device and/or content being utilized and/or output by a particular device and/or group of devices. Col 26, lines 38-41, An intent classification (IC) module 964 parses the query to determine an intent or intents for each identified domain, where the intent corresponds to the action to be performed that is responsive to the query.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made for Barton et al. in view of Li et al. to include the teaching of Douglas et al. above in order for an action to be performed responsive to a query/command.

Regarding Claim 15, Barton et al. in view of Li et al. teach:    The computing device of claim 1, wherein the content additionally prompts a user of the computing device to perform an action using an input device of the computing device to initiate a call (911) in response to the recognition of the at least one target sound (See rejection of Claim 14).
Barton et al. in view of Li et al. however do not explicitly teach:  a user of the computing device to perform an action using an input device of the computing device to initiate a call to a telephone number of a contact stored in a contact list on the computing device.
Douglas et al. teach: a user of the computing device to perform an action using an input device of the computing device to initiate a call to a telephone number of a contact stored in a contact list on the computing device (Col 21 line 52 to Col 28, line 45, “An audio capture component, such as a microphone 110 of the device 102, or another device, captures audio 900 corresponding to a spoken utterance. 116- Audio data corresponding to the user utterance may be sent to the remote system 126, where the speech recognition engine 958 may identify, determine, and/or generate text data corresponding to the user utterance, here "play Song A" or "play Movie B on the television."  NLU processing 140 interprets a text string to derive an intent or a desired action from the user as well as the pertinent pieces of information in the text that allow a device (e.g., device 102) to complete that action. For example, if a spoken utterance is processed using ASR 138 and outputs the text "play Song A" the NLU process may determine that the user intended to have audio corresponding to Song A output by the device. For example, an endpoint device may offer services relating to interactions with a telephone service, a contact list service, a calendar/scheduling service, a music player service, etc. Words in a single text query may implicate more than one service, and some services may be functionally linked (e.g., both a telephone service and a calendar service may utilize data from the contact list).  For example, the user device may be associated with domains for music, telephony, calendaring, contact lists, and device-specific communications, but not video. In addition, the entity library may include database entries about specific services on a specific device, either indexed by Device ID, User ID, or Household ID, or some other indicator. As such, each domain may be associated with a particular recognizer 963, language model and/or grammar database (976a-976n), a particular set of intents/actions (978a-978n), and a particular personalized lexicon (986). Each gazetteer (984a-984n) may include domain-indexed lexical information associated with a particular user and/or device. A user's contact-list lexical information might include the names of contacts. An IC component may use a model, such as a domain specific maximum entropy classifier to identify the intent of the text, where the intent is the action the user desires the system to perform.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made for Barton et al. in view of Li et al. to include the teaching of Douglas et al. above in order to initiate a telephone call to a number based on a contact list stored on the computing device.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. in view of Li et al. further in view of Sicard ( US 2020/0026420 A1).

Regarding Claim 9, Barton et al. in view of Li et al. teach: wherein the content prompts a user of the computing device to perform an action using an input device of the computing device to instruct the computing device to control controllable device (See rejection of claim 1).
Barton et al. in view of Li et al. do not teach:  to control a lighting unit in the monitored environment.
Sicard teaches: to perform an action using an input device of the computing device to instruct the computing device to control a lighting unit in the monitored environment ([0051] In some embodiments, one of the icons is a select all lighting icon 36b. Selection of the select all lighting icon 36b by the user applies all the lighting controls and adjustments for the luminaires being manipulated by the user through touch contact with the touch interface via the touch screen graphic user interface ( GUI) for all of the lamps/luminaires that are within a scene, Other mechanisms for selecting scenes and light function forms may also be employed such as voice commands, as well as selection in response to eye motion sensed by the mobile computing device.  [0078] and [0088] In another example, microphone 263 may be configured to detect voice commands used to control the lamp 200.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made for Barton et al. in view of Li et al. to include the teaching of Sicard above for controlling lighting parameters, such as color and intensity/dimming, for light being projected by a luminaire, e.g., lamp.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. in view of Li et al. further in view of Kleve et al.(US 2020/0219382 A1).

Regarding Claim 11, Barton et al. in view of Li et al. teach: The computing device of claim 1, wherein the content prompts a user of the computing device to perform an action using an input device of the computing device to instruct the computing device to control a controllable device (See rejection of claim 1).
Barton et al. in view of Li et al. however do not teach: to control a speaker in the monitored environment to play audio.
Kleve et al. teach: to control a speaker in the monitored environment to play audio ([0004] Many dwellings, offices, and other fixed locations may now have a smart listening device (SLD) installed which functions as a "virtual assistant" in the form of a voice-controlled wireless speaker with an electronic interface to a cloud service and local peripherals. Example devices include the Amazon Echo and the Sonos One (both of which use Amazon's Alexa Voice Service) and Google Home (which uses Google Assistant). These devices are being used to connect to a proliferation of smart home devices including Wi-Fi enabled smart alarm devices. While the smart alarm devices may usually communicate remotely with a user or an emergency services provider when a monitored event (e.g., smoke, carbon monoxide, or an intruder) is detected, an interface with the SLD can centralize and coordinate responses while increasing the detection and response capabilities. [0006] During a monitoring mode, the SLD can continuously listen for sounds and compare collected audio samples against the signatures stored in memory. The monitoring mode may be initiated by the user through voice commands, by setting a schedule, or by conditions (such as lack of sound for a period of time) that indicate that the user is not home, for example. Once a particular match is detected with a stored signature, a corresponding alerting action or other response can be taken automatically. These can include a notification sent to the user or other contacts as identified in advance using a contact method also configured in advance (e.g., a network push notification). Other actions can include using the SLD to generate a sound (e.g., a barking dog) or activating Wi-Fi-enabled lights to frighten away a possible intruder. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made for Barton et al. in view of Li et al.  to include the teaching of Kleve et al. above to generate a sound (e.g., a barking dog) or activating Wi-Fi-enabled lights to frighten away a possible intruder.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeng et al. (Us 2021/0065703 A1) teach: (Abstract) Disclosed are an information providing device and an information providing method, which provide information enabling a conversation with a user by executing an artificial intelligence (AI) algorithm and/or a machine learning algorithm in a 5G environment connected for Internet-of-Things. An information providing method according to one embodiment of the present disclosure includes gathering first situational information from a home monitoring device, gathering, from the first electronic device, second situational information corresponding to the first situational information, gathering, from the home monitoring device, third situational information containing a behavioral change of the user after gathering the first situational information, generating a spoken sentence to provide to the user on the basis of the first situational information to the third situational information, and converting the spoken sentence to spoken utterance information to be output to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656